EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Bierman on November 29, 2021.

The application has been amended as follows: 

In claim 17, in line 5, the limitation “by a bolus generating unit” has been deleted.
In claim 17, in lines 8-9, the limitation “by an image acquisition unit” has been deleted.
In claim 17, in line 12, the limitation “by a sub-bolus length determination unit” has been deleted.
In claim 17, in line 14, the limitation “by the bolus generating unit” has been deleted.
In claim 17, in line 17, the limitation “by the image acquisition unit” has been deleted.


Reasons for Allowance
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claims 1, 16 and 17, though the prior art, such as von Samson-Himmelstjerna et al. (“Walsh-Ordered Hadamard Time-Encoded Pseudocontinuous ASL (WH pCASL”, December 2015) previously cited by Applicant, does disclose an imaging system and method comprising a bolus generating unit for generating fluid boli at a first location of the subject, wherein each fluid bolus comprises a sequence of sub-boli, wherein each sub-bolus has one of at least two different labeling states and an image acquisition unit for acquiring images of the series of images at a second location of the subject at a respective acquisition time, after the fluid boli have been flowed from the first location to the second location, wherein the sub-bolus length is pre-determined/fixed (see Figures 3-4 and pg. 1815, right column, first paragraph of von Samson-Himmelstjerna et al., referring to all sub-boli having an equal length t_sub = t_tot/N), the prior art does not teach or suggest a sub-bolus length determination unit for determining a sub-bolus length based on at least one image of the acquired images of the series of images, wherein the bolus generating unit is configured to generate a further fluid bolus comprising a further sequence of sub-boli at the first location, wherein at least one sub-boli of the further sequence of sub-boli has the determined sub-bolus length, in combination with the other claimed elements.  
The dependent claims are allowable due to their dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793